Neil T. O’Donnell
Cascadia Cross Border Law Group LLC
Attorneys for Plaintiff Andrew Moller
4141 B Street, Suite 205
Anchorage, Alaska 99503-5940
Phone: (907) 242-5800
nodonnell@cascadialawalaska.com



                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA


 ANDREW MOLLER,

               Plaintiff,
                                                   Case No. 4:17-cv-00031-SLG
        vs.

 SAFEWAY, INC. and EKATERINA
 YUVASHEVA,

               Defendants.




        PLAINTIFF’S MOTION AND MEMORANDUM REGARDING
      LAW OF THE CASE CONCERNING PRE-EXISTING CONDITIONS

              This diversity action is governed by Alaska tort law. Plaintiff hereby moves

for an order establishing that black-letter Alaska law regarding the aggravation of pre-

existing conditions applies to this case. Plaintiff makes this motion now so that Plaintiff’s

legal counsel can refer to this standard in his opening statement.

              Mr. Moller has several conditions that pre-existed the pharmacy error in this

case, including epilepsy, depression and anxiety. The Alaska Supreme Court has repeatedly

approved the language of Alaska Pattern Jury Instruction 20.11, Aggravation of Pre-Existing
Condition or Disability, as correctly stating Alaska law. (Ex. 1; LaMoureaux v. Totem Ocean

Trailers Express, Inc., 632 P.2d 539, 543 – 545 (Alaska 1981); Tolan v. ERA Helicopters,

699 P.2d 1265, 1271 – 72 (Alaska 1985); Glamann v. Kirk, 29 P.3d 255, 261 (Alaska 2001);

Doxsee v. Doxsee, 80 P.3d 225, 228 – 229 (Alaska 2003)). Plaintiff requests that the Court

rule that Alaska Pattern Jury Instruction 20.11 reflects the applicable law of this case

regarding the aggravation of pre-existing conditions.

              DATED this 15th day of April, 2019.

                                                CASCADIA CROSS BORDER LAW
                                                GROUP LLC
                                                Attorneys for Plaintiff Andrew Moller


                                                By s/ Neil T. O’Donnell
                                                    Neil T. O’Donnell
                                                    4141 B Street, Suite 205
                                                    Anchorage, AK 99503-5940
                                                    Phone: (907) 242-5800
                                                    nodonnell@cascadialawalaska.com
                                                    Alaska Bar No. 8306049

                              CERTIFICATE OF SERVICE

I hereby certify that on the 15th day of April, 2019, I filed the foregoing and all documents
in support thereof, with the Clerk of Court using the CM/ECF System which will send
notification of such filing to the following:

                                   Jim M. Boardman, Esq.
                                JimBoardman@impc-lawcom

                                 William H. Ingaldson, Esq.
                                    bill@impc-law.com

                                                    /s/ Neil T. O’Donnell
                                                    Neil T. O’Donnell


 PLAINTIFF’S MOTION AND MEMORANDUM FOR DECLARATORY
 JUDGMENT CONCERNING PREEMPTION OF AS 09.55.548(b)                CASCADIA CROSS BORDER LAW GROUP LLC
 Page 2                                                                    4141 B Street, Suite 205
                                                                         Anchorage, AK 99503-5940
 Moller v. Safeway, et. al., Case No. 4:17-cv-00031-SLG                       Tel 907.242.5800
